Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

               THIS EMPLOYMENT AGREEMENT ("AGREEMENT"), is made as of the 12th
day of December, 2006, by and between Premier Community Bankshares, Inc., a
Virginia corporation ("Corporation") and Meryl G. Kiser ("Executive").

 

                WHEREAS, it is the desire of the Corporation to have the benefit
of Executive's continued loyalty, service and counsel; and

 

 

WHEREAS, the Executive wishes to remain an employee of the Corporation; and

 

 

WHEREAS, the Corporation desires to employ the Executive; and

 

                WHEREAS, Executive possesses certain valuable knowledge,
professional skills and expertise which will contribute to the continued success
of the business of the Corporation and its affiliates; and

 

WHEREAS, the Corporation and Executive desire to set forth, in writing, the
terms and conditions of their agreements and understandings;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:

 

 

Section 1.

Employment.

 

(a)         Executive agrees that, during the term of his employment under this
Agreement and in his capacity as Chairman, President and Chief Executive
Officer, he will devote his full business time and energy to the business,
affairs and interests of the Corporation and serve it diligently and to the best
of his ability. The services and duties to be performed by Executive shall be
those appropriate to his office and title as currently and from time to time
hereafter specified in the Corporation’s by-laws or otherwise specified by its
Board of Directors.

 

(b)         References in this Agreement to services rendered for the
Corporation and compensation and benefits payable or provided by the Corporation
shall include services rendered for and compensation and benefits payable or
provided by any Affiliate. References in this Agreement to the “Corporation”
also shall mean and refer to each Affiliate for which Executive performs
services. References in this Agreement to “Affiliate” shall mean any business
entity that, directly or indirectly, through one or more intermediaries, is
controlled by the Corporation.

 

(c)         The Executive shall devote his full time and attention to the
discharge of the duties undertaken by him hereunder. Executive shall comply with
all policies, standards and regulations of the Corporation now or hereafter
promulgated, and shall perform his duties under this Agreement to the best of
his abilities and in accordance with general bank executive standards of
conduct.

 

 


--------------------------------------------------------------------------------

 

 

(d)         Executive acknowledges that he is entering into this Agreement on
his own free will and that he has had the benefit of the advice of, and is
relying solely upon, independent counsel of his own choice.

 

Section 2.        Term of Employment. The term of this Agreement shall be deemed
to have commenced on the date first above written, and shall continue until
December 31, 2007, unless sooner terminated in accordance with the provisions of
Section 8. This Agreement may be renewed and extended for successive terms of 12
months each by an appropriate written instrument executed by the Executive and
on behalf of the Corporation. Any decision by the Corporation to renew and
extend this Agreement shall not bind the Corporation unless such decision is
reviewed and approved by the Board of Directors of the Corporation. If this
Agreement is neither renewed and extended in writing before the end of its term
or any renewal term nor expressly terminated, it shall automatically renew for
successive one-year periods.

 

 

Section 3.

Compensation.

 

(a)         The Corporation agrees to pay Executive, and Executive agrees to
accept, as compensation for all services rendered by him to the Corporation
during the period of his employment under this Agreement, base salary at the
annual rate of One Hundred Sixty Thousand Dollars ($160,000), which shall be
payable in monthly, semi-monthly or bi-weekly installments in conformity with
Corporation’s policy relating to salaried employees. Such salary may be
increased in the sole and absolute discretion of the Corporation’s Board of
Directors or Committee thereof duly authorized by the Board to so act; provided,
however, that said annual salary after being so increased, shall not be
decreased without prior written consent of Executive.

 

(b)         The Board of Directors from time to time may authorize the payment
of cash bonuses to the Executive. In lieu of cash payments, the Board of
Directors shall select a bonus value and the Corporation may grant to the
Executive an option to purchase common stock of the Corporation at the fair
market value per share of such stock at the date of grant. The duration of any
such stock option shall be not less than five (5) years or more than ten (10)
years in the discretion of the Board of Directors. The value of any such option
shall be equal or approximately equal to the bonus value selected by the Board
of Directors. After the Board of Directors has selected the bonus value and the
duration of the option, the independent certified public accountants regularly
engaged by the Corporation shall compute the number of shares of Corporation
common stock to be covered by the option, employing the same method used by the
Corporation to value the stock options for financial accounting purposes.

 

(c)         The Executive may elect to defer a portion of his annual salary
and/or bonus into a deferred compensation plan other than the 401K plan. The
Board of Directors would approve such a plan prior to implementation.

 

(d)         The Corporation shall withhold state and federal income taxes,
social security taxes and such other payroll deductions as may from time to time
be required by law. The Corporation shall also withhold and remit to the proper
party any amounts agreed to in writing by the Corporation and the Executive for
participation in any corporate sponsored benefit plans for which a contribution
is required.

 

 

2

 


--------------------------------------------------------------------------------

 

 

(e)         Except as otherwise expressly set forth herein, no compensation
shall be paid pursuant to this Agreement subsequent to any termination of
Executive's employment with the Corporation; provided, however, that Executive’s
right to exercise stock options following a termination of employment shall be
governed by the terms of the Corporation’s stock option plans and any stock
option agreements between the Corporation and the Executive. No stock options
shall be granted to Executive after his employment terminates.

 

Section 4. During the term of employment under this Agreement, Executive shall
be entitled to participate in any pension, group insurance, hospitalization,
deferred compensation or other benefit, bonus or incentive plans of the
Corporation presently in effect (including, without limitation, the
Corporation’s stock option plans) according to the terms of the applicable plan
documents or hereafter adopted by the Corporation and generally available to any
employees of senior executive status, and, additionally, Executive shall be
entitled to have the use of Corporation’s facilities and executive benefits as
are customarily made available by the Corporation to its executive officers. The
Corporation shall continue to provide Executive a motor vehicle for personal and
business use.

 

Section 5.           Expense Account. During the term of this Agreement, to the
extent that such expenditures are substantiated by the Executive as required by
the Internal Revenue Service and policies of the Corporation, the Corporation
shall reimburse the Executive promptly for all expenditures (including travel,
entertainment, parking, business meetings, and the monthly costs, including
dues, of maintaining memberships at appropriate clubs) made in accordance with
rules and policies established from time to time by the Board of Directors of
the Corporation in pursuance and furtherance of the Corporation’s business and
good will.

 

Section 6.         Personal and Sick Leave. Executive shall be entitled to the
same personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Corporation.

 

Section 7.         Vacations. Executive shall be entitled to four (4) weeks of
vacation leave each year, which shall be taken at such time or times as may be
approved by the Corporation and during which Executive's compensation hereunder
shall continue to be paid.

 

 

Section 8.

Termination.

 

(a)          Notwithstanding the termination of Executive's employment pursuant
to any provision of this Agreement, the parties shall be required to carry out
any provisions of this Agreement which contemplate performance by them
subsequent to such termination. In addition, no termination shall affect any
liability or other obligation of either party which shall have accrued prior to
such termination, including, but not limited to, any liability, loss or damage
on account of breach. No termination of employment shall terminate the
obligation of the Corporation to make payments of any vested benefits provided
hereunder or the obligations of Executive under Sections 9, 10 and 11.

 

(b)          Executive's employment hereunder may be terminated by Executive
upon thirty (30) days written notice to the Corporation or at any time by mutual
agreement in writing.

 

 

3

 


--------------------------------------------------------------------------------

 

 

(c)          This Agreement shall terminate upon death of Executive; provided,
however, that in such event the Corporation shall pay to the estate of Executive
the compensation including salary and accrued bonus, if any, which otherwise
would be payable to Executive through the end of the month in which his death
occurs.

 

(d)(1)   The Corporation may terminate Executive’s employment other than for
“Cause”, as defined in Section 8(e), at any time upon written notice to
Executive, which termination shall be effective immediately. Executive may
resign thirty (30) days after notice to the Corporation for "Good Reason", as
hereafter defined. In the event the Executive's employment terminates pursuant
to this Section 8(d):

 

(i)          The Executive shall be paid for the remainder of the then current
term of this Agreement, at such times as payment was theretofore made, the
salary required under Section 4 that the Executive would have been entitled to
receive during the remainder of the then current term of this Agreement had such
termination not occurred; and

 

(ii)         The Corporation shall maintain in full force and effect for the
continued benefit of the Executive for the remainder of the then current term of
this Agreement, all employee benefit plans and programs or arrangements in which
the Executive was entitled to participate immediately prior to such termination,
provided that continued participation is possible under the general terms and
provisions of such plans and programs. In the event that Executive’s
participation in any such plan or program is barred by the eligibility
provisions of the applicable plan, the Corporation shall arrange to provide the
Executive with benefits substantially similar to those which the Executive was
entitled to receive under such plans and program, provided the cost of providing
such benefits does not exceed 200% of the Corporation’s cost at the date
Executive’s employment terminates.

 

(2)         Notwithstanding anything in this Agreement to the contrary if
Executive breaches Section 9 or 10, Executive will not thereafter be entitled to
receive any further compensation or benefits pursuant to this Section 8(d).

 

(3)          The Corporation shall not be required to make payment of or provide
any benefit under Section 8(d)(1) to the extent such payment is prohibited by
the terms of the regulations presently found at 12 C.F.R. part 359 or to the
extent that any other governmental approval of the payment required by law is
not received.

 

 

(4)

For purposes of this Agreement, "Good Reason" shall mean:

 

(i)          The assignment of duties to the Executive by the Corporation which
(A) are materially different from the Executive’s duties on the date hereof, or
(B) result in the Executive having significantly less authority and/or
responsibility than he has on the date hereof, without his express written
consent;

 

(ii)         The removal of the Executive from or any failure to re-elect him to
the position of Chairman, President and Chief Executive Officer of

 

4

 


--------------------------------------------------------------------------------

 

Premier Bank, Inc., except in connection with a termination of his employment by
the Corporation for Cause or by reason of the Executive’s disability;

 

(iii)        A reduction by the Corporation of the Executive’s base salary, as
the same may have been increased from time to time; or

 

(iv)        The failure of the Corporation to provide the Executive with
substantially the same or comparable fringe benefits (including paid vacations)
that were provided to him immediately prior to the date hereof.

 

(5)         Resignation by the Executive for Good Reason shall be communicated
by a written Notice of Resignation to the Corporation. A “Notice of Resignation”
shall mean a notice, which shall indicate the specific provision(s) in this
Agreement, relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a resignation for Good Reason.

 

(e)         The Corporation shall have the right to terminate Executive’s
employment under this Agreement at any time for Cause, which termination shall
be effective immediately. Termination for “Cause” shall mean Executive’s act or
acts of dishonesty which are intended to result in the Executive’s substantial
personal gain at the expense of Employer; (2) the willful and repeated failure
by Executive to substantially perform his duties with Employer after a written
demand for substantial performance is delivered to Executive by Employer which
specifically identifies the manner in which Employer believes that Executive has
not substantially performed his duties; (3) Executive’s deliberate violation of
a company rule reasonably designed to protect the legitimate business interest
of Employer; or (4) Executive’s unprofessional or unethical acts, or conduct
which actually has, or has the significant likelihood of, discrediting Employer
or damaging Employer’s reputation, character and standing; or (5) a material
breach of any provision of this Agreement; or (6) a knowing violation by
Executive of any banking law or regulation that results in material damage to
the Corporation or any bank controlled by the Corporation. In the event
Executive’s employment under this Agreement is terminated for Cause, Executive
shall thereafter have no right to receive compensation or other benefits under
this Agreement.

 

(f)          The Corporation may terminate Executive's employment under this
Agreement, after having established the Executive's disability by giving to
Executive written notice of its intention to terminate his employment for
disability and his employment with the Corporation shall terminate effective on
the 90th day after receipt of such notice if within 90 days after such receipt
Executive shall fail to return to the full-time performance of the essential
functions of his position (and if Executive's disability has been established
pursuant to the definition of "disability" set forth below). For purposes of
this Agreement, "disability" means either (i) disability which after the
expiration of more than 13 consecutive weeks after its commencement is
determined to be total and permanent by a physician selected and paid for by the
Corporation or its insurers, and acceptable to Executive or his legal
representative, which consent shall not be unreasonably withheld or (ii)
disability as defined in the policy of disability insurance maintained by the
Corporation or its Affiliates for the benefit of Executive, whichever shall be
more favorable to Executive. Notwithstanding any other provision of this
Agreement, the Corporation shall comply with all requirements of the Americans
with Disabilities Act, 42 U.S.C. § 12101 et. seq.

 

 

5

 


--------------------------------------------------------------------------------

 

 

(g)          If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Corporation's affairs by a notice served
pursuant to the Federal Deposit Insurance Act, the Corporation's obligations
under this Employment Agreement shall be suspended as of the date of service
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Corporation may in its discretion (i) pay Executive all or part
of the compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

 

(h)(1)    If Executive’s employment is terminated without Cause or if he resigns
for Good Reason within one year after a Change of Control shall have occurred,
then on or before Executive's last day of employment with the Corporation, the
Corporation shall pay to Executive as compensation for services rendered to the
Corporation a cash amount (subject to any applicable payroll or other taxes
required to be withheld) equal to the greater of:

 

(i)          the amounts to which the Executive would be entitled under Section
8(a), even if Executive resigns without Good Reason after a Change of Control;
or

 

(ii)         the product of his annual salary and the multiple of the book value
per share of the Corporation’s common stock received by the Corporation’s
shareholders in connection with such change of control, provided such multiple
shall not exceed three (3.0). For example, if the Corporation is acquired by
another corporation and the exchange ratio for the Corporation’s common stock is
based on a calculation which values the Corporation at one and one-half times
its book value, the executive’s payment pursuant to this Section 10(a) would be
150% of his then current annual salary.

 

(2)         Upon a Change of Control, all stock options granted to the Executive
under any of the Corporation’s stock option plans, or any successor thereto,
shall become immediately exercisable with respect to all or any portion of the
shares covered thereby regardless of whether such options are otherwise
exercisable or vested; provided, however, if the meaning of the term “Change of
Control” hereunder differs from the meaning of the same term or a similar term
under any of the Corporation’s stock option plans, for purposes of this Section
8(h)(2) only, the meaning set forth in the stock option plan shall control.

 

(3)         For purposes of this Agreement, a Change of Control occurs if, after
the date of this Agreement, (i) any person, including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation's directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation's Board, or any successor's board, within two years
of the last of such transactions. For purposes of this Agreement, a Change of
Control occurs on the date on

 

6

 


--------------------------------------------------------------------------------

 

which an event described in (i) or (ii) occurs. If a Change of Control occurs on
account of a series of transactions or events, the Change of Control occurs on
the date of the last of such transactions or events.

 

(4)         If the independent accountants serving as auditors for the
Corporation on the date of a Change of Control (or the Internal Revenue Service
upon examination of the tax returns of the Corporation or the Executive)
determine that some or all of the payments or benefits scheduled under this
Agreement, as well as any other payments or benefits contingent on a Change of
Control, constitute an “excess parachute payment” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the Code) and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on the Executive under
Section 4999 of the Code (the “Excise Tax”), then the payments scheduled under
this Agreement shall be reduced to one dollar less than the maximum amount which
may be paid without causing any such payment or benefit to be nondeductible and
subject to the Excise Tax. The Executive may designate which payments or
benefits will be reduced.

 

Section 9.         Confidentiality/Nondisclosure. Executive covenants and agrees
that any and all information maintained as confidential by the Corporation
concerning the customers, businesses and services of the Corporation of which he
has knowledge or access as a result of his association with the Corporation in
any capacity, shall be deemed confidential in nature and shall not, without the
proper written consent of the Corporation, be directly or indirectly used,
disseminated, disclosed or published by Executive to third parties other than in
connection with the usual conduct of the business of the Corporation. Such
information shall expressly include, but shall not be limited to, information
concerning the Corporation's trade secrets, business operations, business
records, customer lists or other customer information. Upon termination of
employment, the Executive shall deliver to the Corporation all property in his
possession which belong to the Corporation including all originals and copies of
documents, forms, records or other information, in whatever form it may exist,
concerning the Corporation or its business, customers, products or services. In
construing this provision it is agreed that it shall be interpreted broadly so
as to provide the Corporation with the maximum protection. This Section 9 shall
not be applicable to any information which, through no misconduct or negligence
of Executive, has previously been disclosed to the public by anyone other than
Executive.

 

 

Section 10.

Covenant Not to Compete and Related Covenants.

 

(a)          During the term of this Agreement and throughout any further period
that he is an officer of the Corporation, and for a period of (x) twenty-four
(24) months from and after the date that Executive is (for any reason) no longer
employed by the Corporation or (y) for a period of twenty-four (24) months from
the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Executive, or (z) for as
long as Executive is receiving payments under Section 8(d)(1), whichever is
longer, Executive covenants and agrees that he will not, directly or indirectly,
either for herself or as a principal, agent, employee, employer, stockholder,
co-partner or in any other individual or representative capacity whatsoever
provide Competitive Services (as defined in Section 10(g)) to any bank or bank
holding company with its principal office in Berkeley County, or Jefferson
County, West Virginia, or any city or town located within the boundaries of any
such county.

 

 

7

 


--------------------------------------------------------------------------------

 

 

(b)         During the term of this Agreement and throughout any further period
that he is an officer of the Corporation, and for a period of (x) twenty-four
(24) months from and after the date that Executive is (for any reason) no longer
employed by the Corporation or (y) for a period of twenty-four (24)) months from
the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Executive, or (z) for as
long as Executive is receiving payments under Section 8(d)(1), whichever is
longer, the Executive will not, directly or indirectly, on behalf of the
Executive or any other person or entity, solicit or induce, or attempt to
solicit or induce, any person employed by the Corporation during the two-year
period immediately prior to the Executive’s termination, to terminate his
relationship with the Corporation and/or to enter into an employment or agency
relationship with the Executive or with any other person or entity with whom the
Executive is affiliated.

 

(c)         During the term of this Agreement and throughout any further period
that he is an officer of the Corporation, and for a period of (x) twenty-four
(24) months from and after the date that Executive is (for any reason) no longer
employed by the Corporation or (y) for a period of twenty-four (24) months from
the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Executive, or (z) for as
long as Executive is receiving payments under Section 8(d)(1), whichever is
longer, the Executive will not, except to the extent necessary to carry out his
duties as an Executive of the Corporation, directly or indirectly on behalf of
the Executive or any other person or entity, solicit or divert away or attempt
to solicit or divert away any Customer (as defined below) of the Corporation for
the purpose of selling or providing banking services of the nature provided by
the Corporation, provided the Corporation is then still engaged in the sale or
provision of such banking services.

 

(d)         The parties intend that the covenants and restrictions in this
Section 10 be enforceable against Executive regardless of the reason that his
employment by the Corporation may terminate and that such covenants and
restrictions shall be enforceable against Executive even if this Agreement
expires after a notice of nonrenewal given by Executive or the Corporation under
Section 2.

 

(e)          For purposes of this Agreement, the term “Customer” means any
individual or entity,

 

(i)          to whom or to which the Corporation provided banking services
within two years of Executive’s Date of Termination or,

 

(ii)        whom, within one year of the Date of Termination, the Corporation
had identified in writing as a prospect for the provision of banking services,
and with whom or with which the Executive had, alone or in conjunction with
others, material contact during the year immediately prior to the Date of
Termination.

 

(f)          For purposes of this Agreement, the Executive shall have had
material contact with a person or entity if (i) the Executive had direct
business dealings with the person or entity on behalf of the Corporation; (ii)
the Executive was responsible for supervising or coordinating the business
dealings between the person or entity and the Corporation; (iii) the Executive
was responsible for supervising or coordinating the identification of such
person or entity as a prospective Customer of the Corporation; or (iv) the
Executive obtained trade secrets

 

8

 


--------------------------------------------------------------------------------

 

or confidential information about the person or entity as a direct result of the
Executive’s business involvement with the person or entity on behalf of the
Corporation.

 

(g)         For purposes of this Agreement, "Competitive Services" means serving
as chief operating officer or chief executive officer.

 

(h)         The Executive agrees that the covenants in this Section 10 are
reasonably necessary to protect the legitimate interests of the Corporation, are
reasonable with respect to time and territory and do not interfere with the
interests of the public. The Executive further agrees that the descriptions of
the covenants contained in this Section 10 are sufficiently accurate and
definite to inform the Executive of the scope of the covenants. Finally, the
Executive agrees that the consideration set forth in this Agreement is full,
fair and adequate to support the Executive’s obligations hereunder and the
Corporation's rights hereunder. The Executive acknowledges that in the event the
Executive’s employment with the Corporation is terminated for any reason, the
Executive will be able to earn a livelihood without violating such covenants.

 

(i)          The parties have attempted to limit the Executive’s right to
compete only to the extent necessary to protect the Corporation from unfair
competition. The parties recognize, however, that reasonable people may differ
in making such a determination. Accordingly, the parties intend that the
covenants contained in this Section 10 to be completely severable and
independent, and any invalidity or unenforceability of any one or more such
covenants will not render invalid or unenforceable any one or more of the other
covenants. The parties further agree that, if the scope or enforceability of a
covenant contained in this Section 10 is in any way disputed at any time, a
court or other trier of fact may modify and reform such provision to substitute
such other terms as are reasonable to protect the Corporation’s legitimate
business interests.

 

Section 11.        Injunctive Relief, Damages, Etc. The Executive agrees that,
given the nature of the positions held by Executive with the Corporation, each
and every one of the covenants and restrictions set forth in Section 10 above
are reasonable in scope, length of time and geographic area and are necessary
for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Executive of any of the
provisions of Section 10 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it shall be
entitled to any and all legal or equitable relief available to it, specifically
including, but not limited to, injunctive relief without the necessity of bond,
and the Executive shall be liable for all damages, including actual and
consequential damages, costs and expenses, including legal costs and actual
attorneys' fees, incurred by the Corporation as a result of taking action to
enforce, or recover for any breach of, Section 10. The covenants contained in
Section 10 shall be construed and interpreted in any judicial proceeding to
permit their enforcement to the maximum extent permitted by law.

 

Section 12.        Invalid Provisions. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be valid and enforceable to the
fullest extent permitted by law without invalidating or affecting the remaining

 

9

 


--------------------------------------------------------------------------------

 

provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 13.       Notices. Any and all notices, designations, consents, offers,
acceptance or other communications provided for herein shall be given in writing
and shall be deemed properly delivered if delivered in person or by registered
or certified mail, return receipt requested, addressed in the case of the
Corporation to its Chairman and Chief Executive Officer or in the case of
Executive to his last known address.

 

Section 14.       Governing Law/ Forum Selection. This Agreement shall be
subject to and construed in accordance with the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles. The parties to this
Agreement hereby expressly consent to be subject to the jurisdiction of the
Commonwealth of Virginia to determine any disputes regarding this Agreement and
further agree that venue for any such dispute shall be the Circuit Court of
Virginia for the County of Frederick.

 

Section 15.        Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

PREMIER COMMUNITY BANKSHARES, INC.

 

 

 

 

By:     

     /s/Donald L.
Unger                                                                                                              

 

Donald L. Unger

 

 

Chairman and Chief Executive Officer

 



                                                                              EXECUTIVE:

 

 

 

By:         /s/Meryl G. Kiser                                          

                                                                                           
Meryl G. Kiser

 

 

10

 

 

 